Citation Nr: 1103156	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  08-39 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service connection 
for hearing loss.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for asthma.  

3.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to February 
1976.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a September 2008 rating decision of the Wichita, 
Kansas, VA Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge 
at a travel Board hearing in May 2010.  A transcript of the 
hearing has been associated with the claims file.  

The issue of whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for asthma 
being remanded is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 2006 rating decision, service connection for 
hearing loss was denied.  The Veteran did not file a notice of 
disagreement and that decision is final. 

2.  The additional evidence added to the record since the June 
2006 rating decision in regard to hearing loss relates to an 
unestablished fact and/or raises a reasonable possibility of 
substantiating the claim.  
3.  There is competent evidence tending to establish that the 
Veteran has a bilateral hearing loss disability related to 
service.


CONCLUSIONS OF LAW

1.  The June 2006 rating decision, which denied service 
connection for hearing loss, is final.  Evidence submitted since 
that decision is new and material and the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2010).

2.  A bilateral hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West. 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being 
reopened and granted.  As such, any deficiencies with regard to 
VCAA are harmless and nonprejudicial.

I.  New & Material Evidence
Criteria

A claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with respect to 
the claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans Claims 
has held that, when "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is filed 
within the prescribed period, the action or determination shall 
become final and the claim will not thereafter be reopened or 
allowed except as may be provided by regulations not inconsistent 
with this title.  38 U.S.C.A. § 7105.  See 38 C.F.R. §§ 20.200, 
20.201, 20.1103.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The AOJ previously addressed and denied service connection for 
hearing loss in June 2006.  At the time of the prior decision, 
the record included the service treatment records, statements 
from the Veteran, and post service medical records.  The evidence 
was reviewed and the AOJ denied service connection for hearing 
loss.  38 U.S.C.A. § 7105.  That decision is final.  If new and 
material evidence is presented or secured with respect to a claim 
that has been disallowed, however, the Secretary shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

At the time of the prior decision in June 2006, the AOJ 
determined that there was no competent evidence relating hearing 
loss to service.  Since that determination, the Veteran has 
applied to reopen his claim of entitlement to service connection 
for hearing loss.  The evidence submitted since the prior final 
denial in June 2006 is new and material.  

In October 2008, a VA examiner noted a long history of hearing 
loss, a lot of noise exposure during service, to include gunfire.  
The examiner stated that predominantly high frequency 
sensorineural hearing loss is probably secondary to noise 
exposure.  The evidence relates to an unestablished fact and 
raises a reasonable possibility of substantiating the claim.  
Thus, the evidence is new and material and the claim is reopened.  

II.  Service Connection

Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated in service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2009).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 
3.304 (2010).  Service connection may also be granted for an 
organic disease of the nervous system when it is manifested to a 
compensable degree within one year following discharge from 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

The term "hearing loss disability" is defined in VA regulations.  
For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385. The Court, in Hensley 
v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 
3.385 does not preclude service connection for a current hearing 
disability where hearing was within normal limits on audiometric 
testing at separation from service if there is sufficient 
evidence to demonstrate a medical relationship between the 
veteran's in- service exposure to loud noise and his current 
disability. The Board notes that the Court's directives in 
Hensley are consistent with  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

The Veteran asserts entitlement to service connection for hearing 
loss in association with exposure to noise exposure during 
service, to include a bomb blast.  Transcript at 4-5 (2010).  
Having considered the evidence, the Board concludes that a 
finding in favor of service connection for bilateral hearing loss 
is supportable.

A determination as to the whether current disability is related 
to service requires competent evidence.  The Veteran is competent 
to report his symptoms, to include having had hearing loss since 
service.  As a layman, however, his opinion alone is not 
sufficient upon which to base a determination as to whether 
hearing loss is related to service.  Rather, the Board must weigh 
and assess the competence and credibility of all of the evidence 
of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).


The Board notes that there is both positive and negative evidence 
in this case.  When faced with conflicting medical opinions, the 
Board must weigh the credibility and probative value each of the 
opinions, and in so doing, the Board may favor one medical 
opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 
(1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  It 
is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence of record.  See 
Owens, Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) [observing 
that the evaluation of medical evidence involves inquiry into, 
inter alia, the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches].  

In addition, the Board notes that the Court has held that a 
claims file review, as it pertains to obtaining an overview of a 
claimant's medical history, is not a strict requirement for 
medical opinions, and that a medical opinion may not be 
discounted solely because the opining clinician did not describe 
review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet App 
295 (2008).  The critical question is whether the medical opinion 
is credible in light of all the evidence.

The Veteran in this case is a combat veteran and his awards and 
decorations include a Combat Infantryman Badge.  Thus, the 
provisions of 38 U.S.C.A. § 1154(b) are applicable.  In that 
regard, the Veteran testified that he was only able to distance 
himself by about 30 feet from a booby trap that he and his 
Sergeant set up during service, consisting of four deuce mortar 
rounds, before it exploded, and thereafter had hearing loss from 
the blast.  Transcript at 4-5 (2010).  Such is not inconsistent 
with the Veteran's service, and thus, the Board accepts in-
service noise exposure, to include from an explosion.  In 
addition, the October 2008 VA examiner noted a long history of 
hearing loss, a lot of noise exposure during service, to include 
gunfire, and stated that the Veteran's predominantly high 
frequency sensorineural hearing loss was probably secondary to 
noise exposure.  Thus, there is competent evidence tending to 
establish that the Veteran's hearing loss is related to in-
service noise exposure.  

The Board notes that while the May 2009 VA examiner stated that 
there was no link between the Veteran's hearing loss and service 
noting that the separation examination report did not show 
hearing loss, the United States Court of Appeals for Veterans 
Claims, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated 
that 38 C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal limits 
on audiometric testing at separation from service if there is 
sufficient evidence to demonstrate a medical relationship between 
a veteran's in-service exposure to loud noise and his current 
disability.  

In this case, there is competent an credible evidence 
establishing in-service noise exposure, there is competent and 
credible evidence of continuity of symptomatology, and competent 
evidence relating the Veteran's bilateral hearing loss to in-
service noise exposure.  Resolving any doubt in the Veteran's 
favor, service connection for bilateral hearing loss is 
warranted.

The evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.  


ORDER

The application to reopen the claim of entitlement to service 
connection for hearing loss is granted.  

Service connection for bilateral hearing loss is granted.  


REMAND

The VCAA notice sent to the Veteran with respect his application 
to reopen the claim of entitlement to service connection was 
insufficient.  For claims requiring new and material evidence, 
the Veteran must be notified that service connection was 
previously denied and of the reason for that denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In this regard, the Board 
notes that a VCAA letter was sent in August 2008 that addressed 
new and material evidence requirements.  The letter informed the 
Veteran that his claim had been previously denied in June 2006 
but did not address the reasons for the prior denial.  The 
purpose of the specific notice requirements outlined by the Court 
of Appeals for Veterans Claims in Kent was to advise Veteran's of 
the unique character of evidence that must be presented.  Id. at 
9.  Therefore, the Board concludes that the Veteran was not sent 
VCAA notice compliant with the notice requirements for new and 
material claim and that a remand is required so that additional 
VCAA notice may be sent that specifically advises him of the 
reasons for the prior final denial of his service connection 
claim.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter 
that includes information as to the basis for 
denial of his original service connection 
claims and the specific evidence the Veteran 
needs to submit to substantiate the missing 
elements of his claims, in accordance with 
Kent.

2.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's claims should be readjudicated, 
to include all evidence received since the 
November 2007 supplemental statement of the 
case.  If the claim remains denied, a 
supplemental statement of the case should be 
issued and the Veteran afforded a reasonable 
opportunity in which to respond thereto. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


